              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)



             REMAND COMMENTS OF CONSOLIDATED PLAINTIFF
                      HYUNDAI STEEL COMPANY



ARNOLD & PORTER KAYE SCHOLER LLP           J. David Park
601 Massachusetts Avenue, N.W.             Henry D. Almond
Washington, D.C. 20001                     Daniel R. Wilson
Phone: (202) 942-5000                      Leslie C. Bailey
Fax: (202) 942-5999                        Kang Woo Lee

                                           Counsel to Hyundai Steel Company
                                           Consolidated Plaintiff



Dated: August 13, 2021
       Consolidated Plaintiff Hyundai Steel Company (“Hyundai Steel”) respectfully submits

these comments on the Department of Commerce’s (“Commerce”) Final Results of

Redetermination Pursuant to Court Remand, July 16, 2021, ECF No. 118 (“Remand Results”).

       In the Remand Results, Commerce complied with the Court’s remand order in so far as

Commerce recalculated the antidumping duty margins for the mandatory respondents, SeAH

Steel Corporation (“SeAH”) and NEXTEEL Co., Ltd. (“NEXTEEL”), without reference to any

particular market situation (“PMS”) or related calculation adjustments. This is the only outcome

possible with respect to the PMS issue that could be consistent with the record facts and the

Court’s holdings. However, there are other elements of the margin calculations for NEXTEEL

and SeAH which are still at issue in this litigation. As a non-selected respondent, any calculation

modification that impacts either NEXTEEL’s or SeAH’s margin calculations directly impacts the

average rate assigned to Hyundai Steel. As such, Hyundai Steel joins and supports the comments

submitted by NEXTEEL and SeAH on Commerce’s remand redetermination. Any revisions to

the mandatory respondents’ rates as a result of these consolidated appeals should likewise be

reflected in a revised rate calculated and applied to Hyundai Steel.

       Accordingly, Hyundai Steel respectfully requests that this Court affirm Commerce’s

particular market situation remand determination. However, the Court should give due

consideration to the arguments filed by the mandatory respondents with respect to their

company-specific calculation issues and ensure that any resulting changes to the calculations are

carried through to the average rate assigned to Hyundai Steel.




                                                 1
                        Respectfully submitted,

                        /s/ J. David Park
                        J. David Park
                        Henry D. Almond
                        Daniel R. Wilson
                        Leslie C. Bailey
                        Kang Woo Lee

                        Counsel to Hyundai Steel Company

                        ARNOLD & PORTER KAYE SCHOLER LLP
                        601 Massachusetts Avenue, N.W.
                        Washington, D.C. 20001
                        Phone: (202) 942-5000
                        Fax: (202) 942-5999
Date: August 13, 2021




                           2
              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)

      CERTIFICATE OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned hereby certifies that the attached Remand Comments of Consolidated

Plaintiff Hyundai Steel Company filed on August 13, 2021, contains 251 words, exclusive of

counsel’s signature block, according to the word count function of the word-processing system

used to prepare this memorandum, and therefore complies with the word count limitation set

forth in the Court’s Chambers Procedures.



By:                                                /s/ J. David Park
                                                   J. David Park

Date: August 13, 2021
